       Case 2:20-cv-00968-MTL Document 16 Filed 07/16/20 Page 1 of 4




 1   Markham R. Leventhal (DC Bar No. 489597)
     CARLTON FIELDS, P.A.
 2   Suite 400 West
     1025 Thomas Jefferson Street, NW
 3   Washington, DC 20007
     mleventhal@carltonfields.com
 4   Telephone: (202) 965-8189
 5   [Other Counsel of Record Listed Below]
 6   Attorneys for Defendants
     Arch Insurance Group, Inc. and
 7   Affinity Insurance Services, Inc.
     d/b/a Aon Affinity
 8

 9

10                         IN THE UNITED STATES DISTRICT COURT

11                            FOR THE DISTRICT OF ARIZONA

12    Fred Heidarpour and Sidney Naiman,
      individually and on behalf of all others       Case No. CV-20-968-PHX-MTL
13
      similarly situated,
14
             Plaintiffs,                             JOINT STIPULATION
15                                                   REGARDING AMENDING AND
      v.                                             RESPONDING TO THE
16
                                                     COMPLAINT
17    Arch Insurance Group, Inc. and Affinity
      Insurance Services, Inc. d/b/a Aon Affinity,
18

19           Defendants.
20

21
            Plaintiffs Fred Heidarpour and Sidney Naiman (“Plaintiffs”) and Defendants Arch
22
     Insurance Group, Inc. (“Arch Group”) and Affinity Insurance Services, Inc. d/b/a Aon
23

24   Affinity (“Aon Affinity”) (together, “Defendants”) hereby jointly stipulate and request

25   the Court’s approval as follows:
26

27

28
       Case 2:20-cv-00968-MTL Document 16 Filed 07/16/20 Page 2 of 4




            WHEREAS, pursuant to this Court’s prior Order (ECF No. 7), the Defendants’
 1

 2   response to the Class Action Complaint (ECF No. 1) (the “Complaint”) is currently due

 3   on July 17, 2020; and
 4
            WHEREAS, pursuant to Local Rule 12.1, counsel for the parties have discussed
 5
     Defendants’ intent to file a motion to dismiss Arch Group from the Complaint as
 6

 7   currently pled; and

 8          WHEREAS, the parties have agreed that the issues to be raised in a motion to
 9
     dismiss are curable, and Plaintiffs have agreed to cure those issues by filing an Amended
10
     Complaint that will substitute Arch Insurance Company in place of Arch Group as a
11

12   Defendant in this action; and

13          WHEREAS, Defendants have agreed that the filing of an Amended Complaint
14
     curing the issues relating to the correct party Defendant will enable Defendants to file an
15
     answer to the Amended Complaint in lieu of a motion to dismiss; and
16

17          WHEREAS, the procedure contemplated by this joint stipulation will eliminate

18   motion practice, thereby conserving the time and resources of the Court and the parties.
19
            NOW, THEREFORE, the Plaintiffs and Defendants hereby jointly stipulate and
20
     agree, and request the Court’s approval of the following schedule:
21

22          1.     Plaintiffs shall have until July 20, 2020 to file an amended complaint.

23          2.     Defendants shall have fourteen days until August 3, 2020 to file their
24
     answers to the amended complaint.
25
                                                      Dated this 16th day of July, 2020.
26

27                                                    Respectfully submitted,

28

                                                  2
       Case 2:20-cv-00968-MTL Document 16 Filed 07/16/20 Page 3 of 4




 1
      /s/ Patrick H. Peluso                   /s/ Markham R. Leventhal
 2   Patrick H. Peluso, Esq.                  Markham R. Leventhal
     Taylor T. Smith, Esq.                    DC Bar No. 489597
 3   Woodrow & Peluso, LLC                    CARLTON FIELDS, P.A.
 4   3900 East Mexico Ave., Suite 300         Suite 400 West
     Denver, Colorado 80210                   1025 Thomas Jefferson Street, NW
 5   Telephone: (720) 213-0675                Washington, DC 20007
     Facsimile: (303) 927-0809                mleventhal@carltonfields.com
 6
     ppeluso@woodrowpeluso.com                Telephone: (202) 965-8189
 7   tsmith@woodrowpeluso.com
                                              Julianna Thomas McCabe
 8   Penny L. Koepke                          FL Bar No. 355010
 9   pkoepke@hoalaw.biz                       Michael N. Wolgin
     Maxwell & Morgan, P.C.                   FL Bar No. 42962
10   4854 E. Baseline Road, Suite 104         CARLTON FIELDS, P.A.
     Mesa, Arizona 85206                      Miami Tower, Suite 4200
11   Telephone: (480) 833-1001                100 S.E. Second Street
12                                            Miami, Florida 33131
     Counsel for Plaintiffs                   jtmccabe@carltonfields.com
13                                            mwolgin@carltonfields.com
14
                                              Telephone: (305) 530-0050

15                                            Katelyn M. Sandoval
                                              NY Bar No. 5580758
16                                            CARLTON FIELDS, P.A.
17                                            405 Lexington Avenue, 36th Floor
                                              New York, New York 10174
18                                            ksandoval@carltonfields.com
                                              Telephone: (212) 380-9630
19

20                                            Counsel for Defendants Arch Insurance
                                              Group, Inc. and Affinity Insurance Services,
21                                            Inc. d/b/a Aon Affinity
22

23

24

25

26

27

28

                                          3
      Case 2:20-cv-00968-MTL Document 16 Filed 07/16/20 Page 4 of 4




 1                              CERTIFICATE OF SERVICE
 2         I HEREBY CERTIFY that on this 16th day of July, 2020, I electronically filed the
 3   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the
 4   foregoing document is being served this day on the following counsel of record via
 5   transmission of Notices of Electronic Filing generated by CM/ECF:
 6         Penny L. Koepke, Esq.                      Patrick H. Peluso, Esq.
 7         Maxwell & Morgan, P.C.                     Taylor T. Smith, Esq.
           4854 E. Baseline Rd., Suite, 104           Woodrow & Peluso, LLC
 8         Mesa, Arizona 85206                        3900 East Mexico Ave., Suite 300
           Telephone: (480) 833-1001                  Denver, Colorado 80210
 9
           pkoepke@hoalaw.biz                         Telephone: (720) 213-0675
10                                                    Facsimile: (303) 927-0809
           Counsel for Plaintiffs                     ppeluso@woodrowpeluso.com
11                                                    tsmith@woodrowpeluso.com
12
                                                      Counsel for Plaintiffs
13

14

15                                                    /s/ Markham R. Leventhal

16

17

18
19

20

21

22

23

24

25

26

27

28

                                               4
